Title: Joseph C. Cabell to Thomas Jefferson, 22 January 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond.
22d Jan: 1818.
                    
                    I hope you will not think me neglectful in not having sooner acknowledged the receipt of your letters of 31st ult: and of 6th 15th 14th and 15th inst, to all of which I have paid all the attention compatible with my immediate and indispensable duties in the Senate. Your letter of 31st ult, not seeming to demand a speedy answer I have taken the liberty to lay it by for some weeks, till I could conveniently institute the requisite search in the Register’s office, and the proper enquiries from the members from the part of the state in which the land is supposed to be situated. It shall be attended to in the course of one or two weeks. All your letters relative to the Central College, & the Literary fund, are received with pleasure & gratitude, and immediately communicated to such gentlemen in the House of Delegates to as I think it important to have them to should see them. As soon as the Report arrived, I read it with great satisfaction, waited upon the Governor and delivered it to him, & requested him to communicate it without delay to the Assembly. 250 Copies were ordered to be printed by the House of Delegates, one of which I now have the pleasure to enclose you. I have been particular in my enquiries as to the impression made by it on the members of the House of Delegates. It seems to have been received as an able production, with some great names attached to it: but does not appear to have had any material influence on the feelings or opinions of the majority of the House. Among an enlightened few it has been read with fervor & admiration. It cannot but add weight to our claims on the Legislature. As soon as I opened your Letter of 14th defending your scheme of primary  schools I went in search of the clerk of the Committee of schools and Colleges, made him copy it, and handed the copy to Mr Scott chairman of the Committee, whilst I am myself communicating the original to other members of that House. The Committee after long delays, have at length reported a bill containing the outlines of your bill, without with some modifications. What these are I am unable now to inform you, but will enclose you a copy as soon as the printed copies come out, which will be to-morrow or next day. I am informed that the popular scheme is to give all the Literary fund to primary schools. But nothing seems decided on. The Bill will be taken up in the House of Delegates on 29th inst. A motion has been made to in that House to remove the seat of Govt. It was brought forward by a federal member from Campbell, and I cannot but suspect that he has been stimulated to make it, by some artful man beyond the Ridge, with the with view of  rekindling sectional feelings. One of your Delegates, Garth, is indiscreet enough to appear among the advocates. I have endeavored thro’ Mr Minor to keep his mouth shut. But he still goes on, and as far as his voice can be supposed to speak that of his enlightened constituents, his course is calculated to injure the cause of the College. He seems to be lukewarm in that cause, notwithstanding his professions to the contrary. The proposition to remove the seat of Govt has been voted reasonbl reasonable by the Committee, but will be voted out in the House. The friends of the Washington College hang upon our flanks, & encumber every step of our progress. If that pitiful place were not in existence, we could get along, but as it is, I fear they will mar our success. Little Mallory of Orange, (from Mr Madison’s county) has been drawn over to the opposite party. Should we fail here this winter, I beg leave to suggest the plan of your endeavoring to get men of talents & influence in the middle country to come into the next Assembly. I have already prevailed on Mr Wm Brent of Stafford to become a candidate. Mr John T. Brooke will probably become a candidate. join him. I applied to Genl Cocke a few days ago: he is very averse, but promised to think of it. Wm G. Poindexter of Goochland would come in, but his health will not admit of it.—You will and Mr Madison & Mr Monroe might greatly aid in this business.—Excuse the digression. I am now treating with the Banks for the proposed loan.—You shall hear from me again very soon. Before I conclude, I will barely observe, that if no university should be created, I think of getting a bill introduced, praying for an annuity out of the Lit: fund, as the most acceptable shape in which we could approach the Assembly. Our $40,000 could be expended in the buildings, and the annuity might go to endow the professorships. $3500, would suffice, but had ought we not to ask for $5000? I enclose you a note from Chancellor Taylor to shew that the feelings excited in liberal men by your exertions for in the cause of education.
                    
                        I am dear Sir faithfully yours
                        Joseph C. Cabell.
                    
                 